

116 HR 5530 IH: Electric Vehicle Infrastructure Rebate Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5530IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Tonko introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to establish a rebate program to promote the purchase and
			 installation of publicly accessible electric vehicle supply equipment, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Electric Vehicle Infrastructure Rebate Act of 2019. 2.Electric vehicle supply equipment rebate program (a)Rebate programNot later than January 1, 2021, the Secretary of Energy shall establish a rebate program to promote the purchase and installation of publicly accessible electric vehicle supply equipment (in this Act referred to as the rebate program).
			(b)Rebate program requirements
 (1)Eligible applicantsA rebate under the rebate program may be made to a individual, State, local, Tribal, or Territorial government, a private entity, or a metropolitan planning organization.
				(2)Eligible equipment
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program.
 (B)UpdateThe Secretary may publish a notice of proposed rulemaking to determine additional hardware or software equipment requirements that will likely lead to greater usage of the electric vehicle supply equipment or improve the experience of users of such charging equipment.
 (C)Location requirementTo be eligible for the rebate program, the equipment described under paragraph (1) shall be installed—
 (i)in the United States; (ii)on property—
 (I)owned by the eligible applicant under subsection (b)(1); or (II)on which the eligible applicant under subsection (b)(1) has authority to install electric vehicle supply equipment; and
 (iii)at a parking lot or facility having a minimum of 10 parking spaces and is— (I)open to the public for a minimum of 12 hours per day, five days per week;
 (II)associated with a multi-unit housing structure with five or more housing units; and (III)associated with a workplace available to an employee of the workplace or an employee of a nearby workplace.
							(3)Application
 (A)In generalAn eligible applicant under subsection (b)(1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include—
 (i)the estimated cost of covered expenses to be expended on the installation of the equipment eligible under subsection (b)(2);
 (ii)the estimated installation cost of the equipment eligible under subsection (b)(2); (iii)the global positioning system (GPS) location of the equipment eligible under subsection (b)(2) and identification of whether such location is a—
 (I)multi-unit housing structure; (II)workplace; or
 (III)publicly accessible parking lot or facility; (iv)the technical specifications of the equipment eligible under subsection (b)(2), including the maximum power and amperage of such equipment, to be installed; and
 (v)any other information determined by the Secretary to be necessary for a complete application. (B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible applicant under subsection (b)(1) to receive such rebate if—
 (i)the application meets the requirements of the rebate program under subsection (b); and (ii)the Secretary expects amounts appropriated to be available for such rebate.
 (C)Notification to eligible applicantNot later than one year after the date on which the eligible applicant under subsection (b)(3) applies for a rebate under the rebate program, the Secretary shall notify the eligible applicant under subsection (b)(1) that they will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (5).
					(4)Rebate amount
 (A)In generalExcept as provided in subparagraph (B), the amount awarded under the rebate program shall be the lesser of—
 (i)75 percent of covered expenses; (ii)$2,000 for non-networked level 2 charging equipment;
 (iii)$4,000 for networked level 2 charging equipment; or (iv)$75,000 for networked direct current fast charging equipment.
 (B)Rebate amount for replacement equipmentThe amount awarded under the rebate program for replacement electric vehicle supply equipment shall be the lesser of—
 (i)75 percent of covered expenses; (ii)$1,000 for non-networked level 2 charging equipment;
 (iii)$2,000 for networked level 2 charging equipment; or (iv)$25,000 for networked direct current fast charging equipment.
						(5)Disbursement of rebate
 (A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible applicant under subsection (b)(1), following approval of an initial application under paragraph (3), if such applicant submits the materials required under subparagraph (B).
 (B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible applicant under subsection (b)(1) receives notice that they have been approved for a rebate under the rebate program, such applicant shall submit to the Secretary the following—
 (i)the cost of covered expenses expended on the installation of the equipment eligible under subsection (b)(2);
 (ii)the installation cost of the equipment eligible under subsection (b)(2); (iii)a record of payment for the equipment eligible under subsection (b)(2);
 (iv)the global positioning system (GPS) location of the equipment eligible under subsection (b)(2) and identification of whether such location is a—
 (I)multi-unit housing structure; (II)workplace; or
 (III)publicly accessible parking lot or facility; (v)the technical specifications of the equipment eligible under subsection (b)(2), including the maximum power and amperage of such equipment; and
 (vi)any other information determined by the Secretary to be necessary for a complete application. (C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible applicant under subsection (b)(1) shall enter into an agreement with the Secretary to maintain the eligible equipment in a satisfactory manner for not less than five years after the date on which the eligible applicant under subsection (b)(1) receives the rebate under the rebate program.
 (D)Agreement to report on usageTo be eligible for a rebate under the rebate program, an eligible applicant under subsection (b)(1) shall enter into an agreement with the Secretary to submit, not later than one year after the date the applicant is awarded a rebate and annually thereafter for the following two years, a report on the aggregated data on usage of relevant networked electric vehicle supply equipment.
 (E)ExceptionThe Secretary shall not disburse a rebate under the rebate program if materials submitted under paragraph (5) do not meet the same GPS location and technical specifications for the equipment eligible under subsection (b)(2) provided in an application under paragraph (3).
					(6)Exceptions to rebate program
 (A)Multi-port chargersAn eligible applicant under subsection (b)(1) shall be awarded a rebate under the rebate program for a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port, being eligible for 50 percent of the full rebate amount.
 (B)Networked direct current fast chargingOf amounts appropriated to carry out the rebate program under this section, not more than 25 percent may be used for rebates of networked direct current fast charging equipment.
 (7)Hydrogen fuel cell refueling infrastructureFor the purposes of this section, hydrogen refueling equipment shall be eligible for a rebate as though it were a networked direct current fast charging equipment. All requirements related to public accessibility of installed locations shall apply.
 (c)DefinitionsIn this Act: (1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including—
 (A)the cost of electric vehicle supply equipment hardware; (B)labor costs associated with the installation of such hardware, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the “Davis-Bacon Act”);
 (C)material costs associated with the installation of such hardware, including expenses involving electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such hardware;
 (D)permit costs associated with the installation of such hardware; and (E)the cost of an on-site energy storage system.
 (2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity. (3)Multi-port chargerThe term multi-port charger means electric vehicle supply equipment capable of charging more than one electric vehicle simultaneously.
 (4)Electric vehicle supply equipmentThe term electric vehicle supply equipment means a charger connected to the electric grid that supplies electricity to an electric vehicle. (5)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 240-volts.
 (6)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access.
 (7)Networked electric vehicle charging stationThe term networked electric vehicle charging station means a charging station that is enabled to connect to a network to facilitate data collection and access.
 (d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this Act $100,000,000 for each of fiscal years 2021 through 2025.
			